United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41458
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAIME ABEL RANGEL-TOVAR,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:05-CR-363-ALL
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Jaime Abel Rangel-Tovar appeals his guilty plea conviction

and sentence for illegal reentry following deportation in

violation of 8 U.S.C. § 1326.    He contends that the district

court erred in treating his Texas burglary of a habitation

conviction as a crime of violence under U.S.S.G.

§ 2L1.2(b)(1)(A)(ii).    Rangel-Tovar’s argument has been rejected

by this court.     See United States v. Garcia-Mendez, 420 F.3d 454,

456-57 (5th Cir. 2005), cert. denied, 126 S. Ct. 1398 (2006);

United States v. Valdez-Maltos, 443 F.3d 910, 911 (5th Cir.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41458
                                 -2-

2006), petition for cert. filed (July 24, 2006) (06-5473).

Further, Rangel-Tovar’s argument that this court did not properly

apply the categorical analysis of Taylor v. United States,

495 U.S. 575 (1990), is tantamount to arguing that Garcia-Mendez

was wrongly decided.   One panel of this court may not ignore the

precedent set by a prior panel.   United States v. Ruiz, 180 F.3d

675, 676 (5th Cir. 1999).

     Rangel-Tovar also challenges the constitutionality of

§ 1326(b)’s treatment of prior felony and aggravated felony

convictions as sentencing factors rather than as elements of the

offense that must be found by a jury in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).

     Rangel-Tovar’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Rangel-Tovar contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).   Rangel-Tovar properly concedes that his argument

is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.